Title: Account with William Steptoe, 22 September 1815
From: Steptoe, William,Jefferson, Thomas
To: 


          
            
              1815
              
              
              Thos Jefferson Esquire to Will: Steptoe—
              
              Dr
            
            
              
              
              To ballance ⅌ acct render’d—
              
              
            
            
              Jany
              21
              st
              To Visit & Prescription Scriptm to 3 negroes
              
              £0:
              17:
              0
            
            
              
              
              
              〃 Emplastrum Epispasticum
              
              
              5:
              
            
            
              
              27
              th
              Visit to Edy 8/— Rad. Polygola Seneka
              
              
              11:
              0.
            
            
              
              
              
              Prescription Scriptum
              
              
              6
              
            
            
              Feby
              20
              th
              〃 Visit & Prescriptn Verbl for Aggy’s child
              
              
              12:
              6
            
            
              
              26
              th
              Do to negroe child in the night. &c
              
              
              15:
              
            
            
              Apl—
              
              
              Prescriptions script to Maria & a negroe man
              }
              
              12:
              0
            
            
              
              
              
              
              
              £3:
              18:
              6
            
          
          
            
              Cr
              
            
            
              By shop acctt
              
            
            
              By 8 bushells wheat
              £12: 8:0
            
            
              By Cash—$5:
              1:10:0
            
          
          
            
              
                £  s  d
            
            
              Balance of acct of 1813. 1814.
              6–16–10
            
            
              amount of acct for 1815. as within
              3–18– 6
            
            
              35.89 =
              10.15.  4
            
            
              
                            
                            Sep. 22. 15. pd by order on A. Robertson
              
            
          
        